Citation Nr: 0944519	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-20 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

First, subsequent to the June 2007 Statement of the Case, the 
Veteran submitted evidence in support of his claim for a 
TDIU, namely an independent medical examination conducted in 
May 2007.  Also, VA treatment records have since been 
obtained dated from February 2007 to February 2008, and which 
reference ongoing treatment for his service-connected 
disabilities.  In August 2008, the RO determined that a 
Supplemental Statement of the Case was not required because 
this new evidence was not pertinent to the claim.  However, 
the Veteran has not submitted a waiver with regard to RO 
consideration of the new evidence.  The independent 
examination report is pertinent to the Veteran's claim 
because it relates to his contention that he should be 
afforded a TDIU and speaks to his employability.  The VA 
treatment records also document the Veteran's ongoing care 
for his service-connected disabilities.  To ensure that the 
Veteran's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, for 
initial consideration of the evidence.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Next, total disability will be considered to exist where 
there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (2009).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326 (1991).

The Veteran has been granted a 40 percent disability rating 
for a cervical spine disability, a 20 percent disability 
rating the residuals of a right ankle sprain, a 10 percent 
rating for a right forearm scar, and a 10 percent rating for 
a right shoulder scar, for a combined disability rating of 60 
percent.  The Veteran has no other service-connected 
disabilities.  Accordingly, he does not meet the schedular 
requirements to be considered for a TDIU rating.  The issue, 
then, is whether the Veteran's service-connected disabilities 
nevertheless prohibit him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.  The Board finds that the record requires 
clarification.

The Veteran contends that he is unemployable due, in part, to 
his cervical spine disability.  An October 2003 independent 
medical examination regarding two on-the-job injuries, one to 
his right shoulder, and the other to his right shoulder, 
cervical spine, and right wrist, states that the Veteran's 
pre-existing cervical spine pathology was retarding his 
recovery from his on-the-job cervical spine injury.  December 
2003 correspondence from the Veteran's past-employer stated 
that because the Veteran was unable to perform the essential 
functions of his job, a non-disciplinary medical separation 
was appropriate, effective January 31, 2004.  It was 
recommended that the Veteran take part in the reassignment 
program for a different job placement.  On January 2005 
orthopedic VA examination, the Veteran's functional 
impairment due to his cervical spine disability was found to 
be severe.  It was also noted that he no longer worked as a 
bus driver due to an industrial injury to his right shoulder.  
On February 2005 VA examination, the Veteran described his 
neck pain as "lightening bolt" pain down to his hip, which 
was worse due to his right shoulder injury.  The examiner 
stated that the majority of the Veteran's functional 
limitations with regard to returning to work were related to 
his right shoulder disability, but that his cervical spine 
disability also caused him moderate to severe pain.

A VA examiner has yet been asked to render an opinion as to 
the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Because the authority to assign extra-schedular 
ratings has been specifically delegated to the Under 
Secretary for Benefits and the Director of the Compensation 
and Pension Service, and not the Board, in the first 
instance, the correct course of action for the Board where it 
finds that entitlement to an extra-schedular evaluation may 
be present is to raise the issue and remand it for the proper 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
Floyd v. Brown, 9 Vet. App. 88 (1996).  In light of this, and 
because it appears that the Veteran is no longer working, the 
prudent and thorough course of action is to afford the 
Veteran an examination on remand, to ascertain the impact of 
his service-connected disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disabilities without 
consideration of his non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and the examination 
report should indicate that review.

2.  Then, readjudicate the Veteran's 
claim, to include considering the June 
2007 independent disability evaluation and 
VA treatment records dated from February 
2007 to February 2008.  Determine whether 
referral of the claim to the appropriate 
department officials under 38 C.F.R. § 
4.16(b) for extraschedular consideration 
is warranted.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


